Case 3:19-mj-05233-DWC Document1 Filed 11/20/19 Page 1 of 22
AO 106 (Rev. 04/10) Application for a Search Warrant (Modified: WAWD 10-26-18)

 

 

UNITED STATES DISTRICT COU
for the NOV PAY 2019

Western District of Washington

1eRK

¢!
WESTERN DISTNICT Ce
ay Ls INIT G

  

 

In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and address)
Facebook account cassie.jean.bebereia, more fully
described in Attachment A.

N° YT 1G - 5233

Nene ene” See’ age “nee See”

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

Facebook account cassie.jean.bebereia, more fully described in Attachment A, incorporated herein by reference.

located in the Western District of Washington , there is now concealed (identify the
person or describe the property to be seized):

 

See Attachment B, incorporated herein by reference.

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
© evidence of a crime;
& contraband, fruits of crime, or other items illegally possessed;
© property designed for use, intended for use, or used in committing a crime;
© a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description

18 U.S.C. §§ 641, 1001, 1361 Theft of government property; false statements; depredation of government property
18 U.S.C. §§ 3372, 1855, 844 Trafficking in illegally cut timber; setting timber afire; using fire in furtherance of felony
18 U.S.C. § 371 Conspiracy to commit offenses against the United States

The application is based on these facts:
v See Affidavit of David Jacus, continued on the attached sheet.

[| Delayed notice of days (give exact ending date if more than 30 days: is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

 

 

Pursuant to Fed. R. Crim. P. 4.1, this warrant is presented: [V |oy reliable electronic means; or: [ | telephonically recorded.

Liffen.

Applicant’s. signature
David Jacus, Law Enforcement Officer, USFS

 

Printed name and title

O The foregoing affidavit was sworn to before me and signed in my presence, or

© The above-named agent provided a sworn statement attesting to the of th oregoin: fidavit by telephone.

   
 

  

Date: 11/20/2019

 

 

Judge's signature
City and state: Tacoma, Washington David W. Christel, United States Magistrate Judge

 

Printed name and title

 

 

 

USAO: 2019R00380
 

oOo Oo YN DH A BPW NY

NO NO NH LH KY WH NY NN NO —& KH KF KF FF FF FR ES
reo yD HD HA FR WO NY KH COS Oo FAHD A fF W NY YK O&O

 

 

Case 3:19-mj-05233-DWC Document1 Filed 11/20/19 Page 2 of 22

AFFIDAVIT
County of Jefferson )
) SS
State of Washington )

I, David Jacus, a Law Enforcement Officer with the U.S. Forest Service on the

Olympic National Forest, Quilcene, WA, hereby depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND

1. I have been employed as a Law Enforcement Officer with the U.S. Forest
Service, Law Enforcement and Investigations, since March 2009, and am currently
assigned to the Olympic National Forest. My duties include detection and enforcement of
criminal law offenses and apprehending persons who committed or were suspected of
committing offenses on or affecting the National Forest System, to include natural resource
crimes. Prior to my employment with the United States Forest Service, I was a Law
Enforcement Park Ranger with the National Park Service stationed at North Cascades
National Park, Marblemount, WA. My duties were enforcing federal laws and regulation
related to the management and protection of the National Park.

2. I have completed the Federal Law Enforcement Training Center’s Land
Management Police Training Academy at Glynco, GA in February 2008. I graduated from
the National Park Service Seasonal Law Enforcement Academy at Santa Rosa Community
College in 2003. In May 1998, I earned a Bachelor of Science degree in environmental
studies from University of Buffalo, NY.

3. The information in this Affidavit is based upon the investigation I have
conducted in this case, my conversations with other law enforcement officers who have
engaged in various aspects of this investigation, and my review of reports written by other
law enforcement officers involved in this investigation.

4. Because this Affidavit is being submitted for the limited purpose of securing
a search warrant, I have not included each and every fact known to me concerning this

investigation. I have set forth only those facts that I believe are relevant to a determination

JACUS AFFIDAVIT - 1 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
USAO #2019R00380 SEATTLE, WASHINGTON 98101

(206) 553-7970
 

Oo fe nANY HD A FP W NHN

wo NO NY NH NY NO NON NO HNO wR ee
oS AO Oh BR WY NYO KSB CO OO Fe HT HD nH BP WD NY KF SC

 

 

Case 3:19-mj-05233-DWC Document1 Filed 11/20/19 Page 3 of 22

of probable cause to support the issuance of the requested warrant. When the statements
of others are set forth in this affidavit, they are set forth in substance and in part.
PURPOSE OF APPLICATION

5. I make this Affidavit in support of an application under Rule 41 of the Federal
Rules of Criminal Procedure and 18 U.S.C. §§ 2703(a), 2703(b)(1)(A), and 2703(c)(1)(A)
to require Facebook for a warrant for information associated with the Facebook account
cassie.jean.bebereia (the “SUBJECT ACCOUNT”), stored at premises controlled by
Facebook, a social media platform headquartered at 1601 Willow Road, Menlo Park, CA
94025. This information is further described in Attachment A.

6. As further discussed below, the Subject Account is maintained by a Hood
Canal-area resident named Cassie Bebereia. Bebereia is presently referenced as an
unindicted co-conspirator in a pending criminal case. Bebereia is herself presently under
investigation for conspiracy in violation of 18 U.S.C. § 371 and making false statements in
violation of 18 U.S.C. § 1001. I previously obtained a warrant from this Court to search a
cell phone in Bebereia’s possession. The results of that search, as well as other subsequent
investigation, establishes probable cause to believe that material relevant to the
investigation of Bebereia and her boyfriend, Justin Wilke, exists in Bebereia’s Facebook
account.

7. Accordingly, the search warrant would require Facebook to disclose to the
government copies of the information (including the content of communications) further
described in Section I of Attachment B. Upon receipt of the information described in
Section I of Attachment B, government-authorized persons will review that information to
locate the items described in Section II of Attachment B.

BACKGROUND ON INVESTIGATION

8. The Maple Fire Investigation: On August 4th, 2018, at approximately 2
p.m., I learned from the Puget Sound Interagency Communications Center about a wildland
fire, hereafter referred to as the “Maple Fire,” near Elk Lake, in the Olympic National

Forest. Firefighters who initially responded to the fire stated that it was, at the fire’s

JACUS AFFIDAVIT - 2 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
USAO #2019R00380 SEATTLE, WASHINGTON 98101

(206) 553-7970
 

oOo fo NN HDR A BP W NO

NY NO NH NH NY HY NY NV NO KH KF &§—| KF KF KF EF KF ES
on KN ON BP WN KH DOD OO FAT H A FW NY KF &

 

 

Case 3:19-mj-05233-DWC Document1 Filed 11/20/19 Page 4 of 22

inception, burning in a big-leaf maple tree near Jefferson Creek. About one hour later,
when I arrived at the forest road spur leading to the trailhead closest to the fire’s origin site,
I spotted a Lilliwaup, Washington resident named Justin Wilke driving out of that short
spur road. Shortly thereafter, I met and interviewed Wilke and Lucas Chapman, both of
whom were camping at a nearby campsite. Wilke stated that he was on the spur road
because he had been using a restroom at the trailhead. Wilke further stated that he knew
nothing about the fire, that he had not been harvesting timber, and that he did not have a
chainsaw with him at the campsite. I also met and interviewed Cassie Bebereia, believed
to be Wilke’s girlfriend, who similarly stated that Wilke had not been harvesting timber,
and similarly insisted that Wilke did not have a chainsaw with him at the campsite.

9. Firefighters located several items at the fire’s origin site: a gas can, a
Gatorade bottle, two aerosol cans of wasp killer, and a backpack filled with tools associated
with harvesting timber, including chainsaw chains, a coring tool used to drill into trees, and
other tools, as well as a sweatshirt, keys, and headlamp. Alan Richert, Wilke’s neighbor
at the time and sometime logging partner, later identified the sweatshirt as Wilke’s and
would identify one tool, a pair of channel locks, as being Richert’s own property, which
had gone missing.

10. On August 8th, 2018, Washington State Department of Natural Resources
Fire Investigator Albert Kassel performed a Cause and Origin Investigation with respect to
the Maple Fire. Investigator Kassel determined the fire was human-caused and had started
at the base of the maple tree identified by firefighters who initially responded to the fire.
Both I and Investigator Kassel also noticed that the maple tree had several areas from which
the bark had been intentionally scraped or cut away, a method commonly used by timber
thieves to “check” the quality of a tree’s wood prior to logging the tree. Based on the
presence of these check marks on the tree at the origin of the fire and the logging equipment
recovered in the vicinity of that tree, law enforcement concluded that maple poachers had

likely been preparing to log that tree when the fire began.

JACUS AFFIDAVIT - 3 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
USAO #2019R00380 SEATTLE, WASHINGTON 98101

(206) 553-7970
 

Oo eo IT HD A FP WY NY

NY WHO NH NH KN NH ND NV NY KK KH HF KF KF FHF FEF ES
eo STN DH SB W NY K&B CS BO FAN KHON HB WD NY KK &

 

 

Case 3:19-mj-05233-DWC Document1 Filed 11/20/19 Page 5 of 22

11. On August 13th, 2018, law enforcement received a tip from Karen Kenmir,
who related information from her sister, who had heard that three individuals, named
“Cassie, Justin, and Thor,” had been attempting to kill bees using fire, but that the fire “got
away” from them. A few days later, law enforcement identified “Thor” as Shawn
Williams.

12. On August 23rd 2018, law enforcement interviewed Richert. Richert stated
that he has logged with Wilke in the past, and had taught Wilke how to log trees, and that
he often saw Wilke that summer processing maple wood blocks outside Wilke’s residence,
a short distance from Richert’s residence. Richert will later stated under oath that he had
seen Wilke use a Stihl 460 chainsaw to cut wood.

13. _ Richert also stated in his initial interview that Wilke had admitted to Richert
the following: Wilke, Chapman, and Williams had been attempting to cut down and process
a maple tree, but there was a bee hive in the tree, so the three of them poured gasoline on
the tree and lit it in an attempt to kill the bees. The group believed the fire was extinguished
before they departed the area. Richert stated that Williams and Bebereia were present when
Wilke was talking about the incident leading to the Maple Fire. When re-interviewed in
2019, and when he spoke under oath in this case, Richert recalled Williams, rather than
Wilke, had related the story described above regarding the origin of the Maple Fire, and
that Wilke, though present during the conversation, had stated something to the effect of
“T didn’t do anything” during Williams’ conversation with Richert.

14. Marty Thompson, another neighbor of Richert’s and Wilke’s, was also
interviewed on August 23, 2018. He stated that he had not seen Wilke or Bebereia in “a
while.”

15. Law enforcement next learned from Jason Roberts, the owner of a wood-
processing mill in Tumwater, Washington, that he had purchased maple wood blocks from
Wilke from April through August 2018. Jason Roberts had last spoken to Wilke on August
2nd, 2018, while purchasing maple blocks from Wilke. Roberts’ ledger detailed 21 sales
of maple wood from Wilke to Roberts between April 25 and August 2, 2018, including a

JACUS AFFIDAVIT - 4 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
USAO #2019R00380 SEATTLE, WASHINGTON 98101

(206) 553-7970
 

Oo fo HTD HD UW BP WW NY

NY NY WH WH NY NY HKD NV NY KH HS HF HF FSF S| SE SE
oOo YD HN ON BP WY NYO —&§ OCF CO FH HD OH BP W NY KH S&S

 

 

Case 3:19-mj-05233-DWC Document1 Filed 11/20/19 Page 6 of 22

large sale on July 3, 2018. The ledger further detailed the Washington State Specialized
Forest Products permit number associated with each sale. Based on the ledger, Wilke
presented one of two such permits to Roberts during each of the sales on Roberts’s ledger.
One of the two property owners listed on those permits, Marlane Hoback, informed law
enforcement that she did not have any maple trees on her property, and that neither Justin
Wilke nor Alan Richert (the individual listed as the seller on the permit) had removed any
wood from her property. Hoback’s permit was used by Wilke to sell wood to Roberts on
11 occasions between April 25 and June 15, 2018.!

16. Law enforcement collected samples of the wood that Roberts identified as
having been purchased from Wilke. Law enforcement also identified and took wood
samples from three maple trees that had been illegally logged in the near vicinity (within a
quarter mile) of the maple tree that was the origin site of the Maple Fire. Subsequent DNA
testing of those samples, as well as the samples collected from Roberts’ mill, revealed that
a significant fraction (83 total blocks of wood, out of a total of approximately 225 blocks)
of that wood that Wilke sold to Roberts came from the three maple trees located in the
Olympic National Forest and near the maple tree that was the origin site of the Maple Fire.

17. Lawenforcement has also interviewed Lucas Chapman on several occasions.
Initially, Chapman denied any involvement in logging in the national forest and stated that
he had not seen Wilke with a chainsaw. Chapman later recanted that story, and both told
law enforcement and testified that, on a camping trip with Wilke, Williams, and Bebereia,
Wilke had led Chapman and Williams in walks in the area near Jefferson Creek and Elk
Lake, looking at potential maple trees to harvest. Chapman was going to be paid by Wilke
to help carry out blocks of maple wood. On August 4, 2018, Chapman was with Wilke and

 

' The second property owner listed on those permits, Charles Budd, stated that Wilke removed
only a portion of the wood that he was supposed to remove from Budd’s property. Investigators
have sampled a tree from Budd's property that Wilke allegedly harvested to determine whether
that tree is a maple tree and whether that tree represents a DNA match to any of the wood that
Wilke sold to Roberts during the summer of 2018. The results of that DNA testing have, to date,

been inconclusive.
JACUS AFFIDAVIT - 5 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
USAO #2019R00380 SEATTLE, WASHINGTON 98101

(206) 553-7970
 

Oo fe SND HD A FSF WY NY

NO NBO NH NH NY ND NY NY NO | KH KH KF SF FEF ESE SS
ost NWN UN Se WHY NY KS& CS Oo FAD A BP W NH KK SC

 

 

Case 3:19-mj-05233-DWC Document1 Filed 11/20/19 Page 7 of 22

Williams when they encountered the maple tree at the origin of the Maple Fire. Chapman
stated that a bee’s nest prevented them from logging the tree, so they sprayed the bee’s nest
with wasp killer spray. When that did not work, Wilke set fire to the bee’s nest. Chapman
was later called over to help Wilke and Williams put out the fire using Gatorade bottles.
When they believed the fire was out, Chapman returned to the campsite with Wilke and
Williams. During an interview with law enforcement, Chapman stated that Wilke had a
chainsaw with them on the camping trip and that Wilke had hidden the chainsaw in the
forest after being confronted by law enforcement about the fire.

18. Lawenforcement also interviewed Sondra Palafox and Samuel Davies, who
confirmed that they went on a camping trip with Justin Wilke into an area near Elk Lake,
and so near the origin site of the Maple Fire, in early July 2018. Palafox and Davies stated
that they did not see or hear Wilke log maple wood during this trip, but Palafox stated
under oath that Wilke left the campsite for significant periods of time, and left the campsite
at one point in his car. A U.S. Forest Service employee, Jeffrey Gehring, later stated that
in the same area, on July 2, 2018, he saw two white males, one described as bald with facial
hair and the other wearing a hoodie sweatshirt with the hood pulled up, walking down the
spur road from the mainline FR 2401 with a black dog. Gehring believed these two
individuals were associated with a nearby vehicle—based on their proximity to the vehicle,
the absence of other vehicles or people nearby, and the vehicle’s windows being down,
indicating that its owner was nearby—that contained a chain saw, a log chain, and rope in
its truck bed.

19. The Pending Charges: On August 28, 2019, Wilke and Williams were
indicted in eight-count indictment charging conspiracy in violation of 18 U.S.C. § 371;
theft of public property in violation of 18 U.S.C. § 641; depredation of public property in
violation of 18 U.S.C. § 1361; trafficking in unlawfully harvested timber in violation of
the Lacey Act, 16 U.S.C. §§ 3372(a)(1) and 3373(d); setting timber afire in violation of 18
U.S.C. § 1855; and using fire in furtherance of a felony in violation of 18 U.S.C.
§ 844(h)(1). That case is currently pending trial and is cause number CR19-5364BHS.

JACUS AFFIDAVIT - 6 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
USAO #2019R00380 SEATTLE, WASHINGTON 98101

(206) 553-7970
 

Oo fF IN DO FP WH NY

NY NYO NY NY NY WN HN VN HNO Bw ee eet
eo SN DN OH BR WY NY KH CS OO fe IT HD A He W NY KH &

 

 

Case 3:19-mj-05233-DWC Document1 Filed 11/20/19 Page 8 of 22

Bebereia is the unindicted co-conspirator referred to as “Person 1” in the Indictment. The
indictment alleges that Bebereia accompanied Wilke during some of the offense conduct,
and further, that she provided false information to me on the day I responded to the fire.

20. Interview of Cassie Bebereia: On November 4, 2019, I interviewed Cassie
Bebereia, who, as noted above, is believed to be Wilke’s girlfriend. Bebereia made
statements during the interview that are contradicted by known evidence, and that therefore
appear to be false. For example, Bebereia denied that either she or Wilke was involved in
logging in the national forest or in setting the Maple Fire. Bebereia further stated that
neither Wilke, Chapman, nor Williams had a chainsaw in their possession when they were
camping during the days leading up to August 4, 2018. However, mill owner Jason Roberts
testified, and his business records corroborate, that at least Wilke and Thor sold maple to
Roberts on August 2, 2018. DNA evidence establishes that this maple originated from a
tree located within approximately 250 yards downstream from the camp site where
Bebereia, Chapman, and Wilke were observed on August 4, 2018. Bebereia also conceded
that she had been sick and inside her tent for most of the August 4, 2018 camping trip with
Wilke in the area of the national forest near where the fire began. Based in part on this
interview, Bebereia is currently under investigation for making false statements under 18
U.S.C. § 1001.

21.  Bebereia stated that on August 4, 2018, after the fire had begun, she both
called and texted a friend of hers, Drew Parks, and requested that Parks help her and Wilke
by driving to Wilke’s campsite to help them leave the area given the presence the forest
fire. (Parks stated to law enforcement in a prior interview that he had in fact driven into
the national forest that day, and had given Williams a ride home after the fire had already
begun).

22. | When asked what phone she currently used, Bebereia stated that she was
attempting to have a phone set up for her, and then stated that she was currently using a
phone that she identified as Wilke’s phone, which she produced. She also provided the

phone number for that phone as 360-401-9879. In a subsequent interview with Drew Parks

JACUS AFFIDAVIT - 7 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
USAO #2019R00380 SEATTLE, WASHINGTON 98101

(206) 553-7970
 

Oo fe IT NHN A BP WD NO

BO NO NBO NY NHN YN ND NV NY KK KH FS FF HF HF OSES S| S|
ot DN OH BW NYO KH CO OO FS AND HD HA BP WD NY KK OC

 

 

Case 3:19-mj-05233-DWC Document1 Filed 11/20/19 Page 9 of 22

on November 5, 2019, Parks informed me that Bebereia had communicated with him using
that phone number within the last few weeks. During his initial interview with law
enforcement on August 23, 2018, Richert provided the same phone number—360-401-
9879—as the then-correct phone number for Justin Wilke.

23. Ata later point in the interview, Bebereia showed me what I believed to be
text messages on the phone from November 2018 that she stated were between her and
another individual regarding a chainsaw that was allegedly stolen from Wilke during the
summer of 201 8. Bebereia stated that the text messages proved that Wilke did not have a
chainsaw with which to log maple during August 4, 2018. However, when I examined the
text messages, I observed that in one message Bebereia told the recipient individual that
the chainsaw that was allegedly stolen was not Wilke’s chainsaw, which was directly
contrary to the statement Bebereia had just made to me. The communications included a
picture of the chainsaw that had allegedly been stolen.

24. The November 6 Search Warrant and Discovery of Facebook Messenger
Chats: On November 6, 2019, the Honorable David Christel issued a search warrant
authorizing law enforcement to search the phone for certain communications. On
November 18, 2019, while searching the device in “airplane mode”, I realized that the
messages that Bebereia had shown me on November 4, 2019 were not text messages.
Instead, those messages could be accessed from the Facebook application on the device,
by selecting the Facebook messenger icon within the Facebook application. Within this
Facebook messenger section of the Facebook application, I could access messenger
communications dating back to September of 2018; those communications were grouped
into “threads” based on the other user with whom the user of the Facebook app was
communicating. These appear under the heading “Chats.”

25. However, it appeared that there were other messenger communications that
were not visible on the phone. For certain messenger communication threads—and
specifically the communication thread with user “justin. wilke.52”—it appeared that I could

not see all of the messages in the thread. Instead, at the bottom of the screen, the words

JACUS AFFIDAVIT - 8 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
USAO #2019R00380 SEATTLE, WASHINGTON 98101

(206) 553-7970
 

Co fe IN HD OW FSF WH NY

wo NO NH HN WN NV NY NN NO KS HF HF HF =| FE FE ESE S|
on Nh BR BHO NY SP CO CO PH HT DH FP WYN KF &

 

 

Case 3:19-mj-05233-DWC Document1 Filed 11/20/19 Page 10 of 22

“Load more ...” appear. The device appears unable to load more messages while in
“airplane mode.” Similarly, though there are 39 conversations listed under the “Chats”
heading, at the bottom of the listed conversations, the words “See more” are present. I
understand that to mean that, if the device were able to connect to Facebook’s servers (that
is, if it were not in “airplane mode”), the user of the device could access additional “Chats”
with other users that are not accessible while the device is in “airplane mode.”

26. Review of Recorded Calls: On November 19, 2019, I reviewed recorded
calls placed from the detention facility at FDC SeaTac by Justin Wilke. On October 9,
2019, Wilke placed a call to the phone number 360-401-9879. A voice I recognize as
Bebereia’s can be heard picking up that phone. During that call, Wilke states that “Marty
and Alan told them that I left all that shit behind, ... and I was running from em. That
wasn’t the case, they didn’t let ... me come back and get my stuff.” Later, Bebereia states
“They didn’t want us down there” and “[unintelligible] on Facebook there’s still messages
saying ... telling us not to come home, I’m sure there probably is.” Wilke responds: “Yeah,
you need to give that to my lawyer.” Based on the fact that Marty Thompson and Alan
Richert are former neighbors of Wilke and Bebereia, each of whom cooperated with law
enforcement, in this call I understand Wilke to be referring to Thompson and Richert when
he says “Marty and Alan” and Bebereia to be referring to Thompson and Richert when she
says “They didn’t want us down there.”

27. Ina phone call on October 10, 2019, Wilke called someone whom Wilke
referred to as “Mom” throughout this and other conversations. At one point, Wilke states
“Marty and Alan told the cops that I was fleeing from them, I was running from them, and
all that stuff, but when Marty fucking sent me a text, he kinda fucked up, he sent me a text,
he said, ‘Don’t ever come back here again or I’m gonna shoot ya.” You know what I mean?
When you send a text like that, I’m going to save that shit.”

28. Inaphone call on October 12, 2019, Wilke again placed a call to the phone
number 360-401-9879. Again, a voice I recognize as Bebereia’s can be heard picking up

that phone. During that call, Wilke asks about Bebereia’s communications with his lawyer.

JACUS AFFIDAVIT - 9 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
USAO #2019R00380 SEATTLE, WASHINGTON 98101

(206) 553-7970
 

Oo Oo ND A FB W NY

NM HNO NY NH HD ND HY NY HN HH YF YF FOO S| SES ES S| S|
oOo KN DBO ON BP WY NY KH CO Oo OHA KH A FBP WH NY KH S&S

 

 

Case 3:19-mj-05233-DWC Document1 Filed 11/20/19 Page 11 of 22

She states: “He just kept emailing me, saying cool thanks send me more messages, but
that’s the only message we had.” Bebereia later states: “And hopefully, with that message,
or the message that I sent him, it doesn’t sound very good for us, for the most part, but it’s
just, bullshit, but it does state that, uh, we were told not to come back and shit and that the
feds will catch up to us sooner or later ... and it does say, don’t come back.” Based on
that conversation and the two prior conversations, I believe that Bebereia located the
Facebook message she was referring to from Marty Thompson. Bebereia’s statement that
the message “doesn’t sound very good for us” suggests that the message contains relevant,
and potentially incriminating, information, particularly with respect to flight.

29. I was unable to access any communications with a user identifiable as Marty
Thompson, and I was unable to access any communications that matched the description
provided by Bebereia and Wilke in their jail call communications. Therefore, I believe
these messages likely reside outside of the phone, in servers or data maintained by
Facebook.

30. The user image for the Facebook application on the phone is an image of
Bebereia that matches the image of Bebereia that appears on the front page of the
SUBJECT ACCOUNT when it is viewed publicly. For that reason, I believe the messages
referenced above regarding a chain saw were contained in the SUBJECT ACCOUNT.

31. believe that the SUBJECT ACCOUNT is likely to contain communications
the content of which would serve as potential evidence of the crimes charged in this case,
namely conspiracy in violation of 18 U.S.C. § 371; theft of public property in violation of
18 U.S.C. § 641; depredation of public property in violation of 18 U.S.C. § 1361;
trafficking in unlawfully harvested timber in violation of the Lacey Act, 16 U.S.C.
§§ 3372(a)(1) and 3373(d); setting timber afire in violation of 18 U.S.C. § 1855; using fire
in furtherance of a felony in violation of 18 U.S.C. § 844(h)(1), and making false
statements in violation of 18 U.S.C. § 1001.

JACUS AFFIDAVIT - 10 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
USAO #2019R00380 SEATTLE, WASHINGTON 98101

(206) 553-7970
 

oOo Oo tT HD A F&F W NO

NO NO NH NH WN HN NY NY NO HLH FF HF EF =F EF OF ESE S|
ont KN ON BSB BR NY KH CO CO FAINT HD HH BP WD NY KS

 

 

Case 3:19-mj-05233-DWC Document1 Filed 11/20/19 Page 12 of 22

32. Further, I believe that the SUBJECT ACCOUNT may have information
helpful to identifying the individuals seen by Jeff Gehring in the national forest on July 2,
2018, including photographs of Justin Wilke and/or his pet dog(s) around that time.

BACKGROUND ON FACEBOOK’S SERVICES

33. | Facebook owns and operates a free-access social networking website of the
same name that can be accessed at http://www.facebook.com. Facebook allows its users
to establish accounts with Facebook, and users can then use their accounts to share written
news, photographs, videos, and other information with other Facebook users, and
sometimes with the general public.

34. Facebook asks users to provide basic contact and personal identifying
information to Facebook, either during the registration process or thereafter. This
information may include the user’s full name, birth date, gender, contact e-mail addresses,
Facebook passwords, physical address (including city, state, and zip code), telephone
numbers, screen names, websites, and other personal identifiers. Facebook also assigns a
user identification number to each account.

35. | Facebook users may join one or more groups or networks to connect and
interact with other users who are members of the same group or network. Facebook assigns
a group identification number to each group. A Facebook user can also connect directly
with individual Facebook users by sending each user a “Friend Request.” If the recipient
of a “Friend Request” accepts the request, then the two users will become “Friends” for
purposes of Facebook and can exchange communications or view information about each
other. Each Facebook user’s account includes a list of that user’s “Friends” and a “News
Feed,” which highlights information about the user’s “Friends,” such as profile changes,
upcoming events, and birthdays.

36. Facebook users can select different levels of privacy for the communications
and information associated with their Facebook accounts. By adjusting these privacy
settings, a Facebook user can make information available only to himself or herself, to

particular Facebook users, or to anyone with access to the Internet, including people who

JACUS AFFIDAVIT - 11 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
USAO #2019R00380 SEATTLE, WASHINGTON 98101

(206) 553-7970
Oo eo SIH A FP W NHN

oO NN ON ND ON ON ON ON KD FS eS FS SF OPO ESE Se
Co aD DH HN Bh WY NYO KH CS BO FAITH A FP W NY KF &

 

 

Case 3:19-mj-05233-DWC Document1 Filed 11/20/19 Page 13 of 22

are not Facebook users. A Facebook user can also create “lists” of Facebook friends to
facilitate the application of these privacy settings. Facebook accounts also include other
account settings that users can adjust to control, for example, the types of notifications they
receive from Facebook.

37. | Facebook users can create profiles that include photographs, lists of personal
interests, and other information. Facebook users can also post “status” updates about their
whereabouts and actions, as well as links to videos, photographs, articles, and other items
available elsewhere on the Internet. Facebook users can also post information about
upcoming “events,” such as social occasions, by listing the event’s time, location, host, and
guest list. In addition, Facebook users can “check in” to particular locations or add their
geographic locations to their Facebook posts, thereby revealing their geographic locations
at particular dates and times. A particular user’s profile page also includes a “Wall,” which
is a space where the user and his or her “Friends” can post messages, attachments, and
links that will typically be visible to anyone who can view the user’s profile.

38. | Facebook allows users to upload photos and videos, which may include any
metadata such as location that the user transmitted when s/he uploaded the photo or video.
It also provides users the ability to “tag” (i.e., label) other Facebook users in a photo or
video. When a user is tagged in a photo or video, he or she receives a notification of the
tag and a link to see the photo or video. For Facebook’s purposes, the photos and videos
associated with a user’s account will include all photos and videos uploaded by that user
that have not been deleted, as well as all photos and videos uploaded by any user that have
that user tagged in them.

39. | Facebook users can exchange private messages on Facebook with other
users. Those messages are stored by Facebook unless deleted by the user. Facebook users
can also post comments on the Facebook profiles of other users or on their own profiles;
such comments are typically associated with a specific posting or item on the profile. In
addition, Facebook has a chat feature that allows users to send and receive instant messages

through Facebook Messenger. These chat communications are stored in the chat history

JACUS AFFIDAVIT - 12 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
USAO #2019R00380 SEATTLE, WASHINGTON 98101

(206) 553-7970
 

Co Oo tN DH UH FP WY NO =

NY wpO NH NH ND WH ND ND NY KH HF FF =| Fe EF EF EF S|
ot KN UO BP WY NY KH CO OO FA HD HA FF W NY KF &

 

 

Case 3:19-mj-05233-DWC Document1 Filed 11/20/19 Page 14 of 22

for the account. Facebook also has Video and Voice Calling features, and although
Facebook does not record the calls themselves, it does keep records of the date of each call.

40. Ifa Facebook user does not want to interact with another user on Facebook,
the first user can “block” the second user from seeing his or her account.

41. Facebook has a “like” feature that allows users to give positive feedback or
connect to particular pages. Facebook users can “like” Facebook posts or updates, as well
as webpages or content on third-party (i.e., non-Facebook) websites. Facebook users can
also become “fans” of particular Facebook pages.

42. Facebook has a search function that enables its users to search Facebook for
keywords, usernames, or pages, among other things.

43. Each Facebook account has an activity log, which is a list of the user’s posts
and other Facebook activities from the inception of the account to the present. The activity
log includes stories and photos that the user has been tagged in, as well as connections
made through the account, such as “liking” a Facebook page or adding someone as a friend.
The activity log is visible to the user but cannot be viewed by people who visit the user’s
Facebook page.

44. Facebook also has a Marketplace feature, which allows users to post free
classified ads. Users can post items for sale, housing, jobs, and other items on the
Marketplace.

45. In addition to the applications described above, Facebook also provides its
users with access to thousands of other applications (“apps”) on the Facebook platform.
When a Facebook user accesses or uses one of these applications, an update about that the
user’s access or use of that application may appear on the user’s profile page.

46. Facebook also retains Internet Protocol (“IP”) logs for a given user ID or IP
address. These logs may contain information about the actions taken by the user ID or IP
address on Facebook, including information about the type of action, the date and time of

the action, and the user ID and IP address associated with the action. For example, if a

JACUS AFFIDAVIT - 13 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
USAO #2019R00380 SEATTLE, WASHINGTON 98101

(206) 553-7970
 

Oo fe ND OO BP WD NHN

NO wo NH HY NY WH HY ND NO — —§ FH KF FF ESF SE eS
on NAN OH He WR YH KH CO UO FAN H NA FP WD NY —&§ &

 

 

Case 3:19-mj-05233-DWC Document1 Filed 11/20/19 Page 15 of 22

user views a Facebook profile, that user’s IP log would reflect the fact that the user viewed
the profile, and would show when and from what IP address the user did so.

47. Social networking providers like Facebook typically retain additional
information about their users’ accounts, such as information about the length of service
(including start date), the types of service utilized, and the means and source of any
payments associated with the service (including any credit card or bank account number).
In some cases, Facebook users may communicate directly with Facebook about issues
relating to their accounts, such as technical problems, billing inquiries, or complaints from
other users. Social networking providers like Facebook typically retain records about such
communications, including records of contacts between the user and the provider’s support
services, as well as records of any actions taken by the provider or user as a result of the
communications.

48. As explained herein, information stored in connection with a Facebook
account may provide crucial evidence of the “who, what, why, when, where, and how” of
the criminal conduct under investigation, thus enabling the United States to establish and
prove each element or alternatively, to exclude the innocent from further suspicion. In my
training and experience, a Facebook user’s IP log, stored electronic communications, and
other data retained by Facebook, can indicate who has used or controlled the Facebook
account. This “user attribution” evidence is analogous to the search for “indicia of
occupancy” while executing a search warrant at a residence. For example, profile contact
information, private messaging logs, status updates, and tagged photos (and the data
associated with the foregoing, such as date and time) may be evidence of who used or
controlled the Facebook account at a relevant time. Further, Facebook account activity can
show how and when the account was accessed or used. For example, as described herein,
Facebook logs the Internet Protocol (IP) addresses from which users access their accounts
along with the time and date. By determining the physical location associated with the
logged IP addresses, investigators can understand the chronological and geographic

context of the account access and use relating to the crime under investigation. Such

JACUS AFFIDAVIT - 14 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
USAO #2019R00380 SEATTLE, WASHINGTON 98101

(206) 553-7970
 

Oo en HR A fF W NY =

NO NO NH NH NHN HO NY ND NN KH HR eRe SE Se
CNN OH BR WY NYO KH CO OO FAI HD KH FSF WN | O&

 

 

Case 3:19-mj-05233-DWC Document1 Filed 11/20/19 Page 16 of 22

information allows investigators to understand the geographic and chronological context
of Facebook access, use, and events relating to the crime under investigation. Additionally,
Facebook builds geo-location into some of its services. Geo-location allows, for example,
users to “tag” their location in posts and Facebook “friends” to locate each other. This
geographic and timeline information may tend to either inculpate or exculpate the
Facebook account owner. Last, Facebook account activity may provide relevant insight
into the Facebook account owner’s state of mind as it relates to the offense under
investigation. For example, information on the Facebook account may indicate the owner’s
motive and intent to commit a crime (e.g., information indicating a plan to commit a crime),
or consciousness of guilt (e.g., deleting account information in an effort to conceal
evidence from law enforcement).

49. Therefore, the computers of Facebook are likely to contain all the material
described above, including stored electronic communications and information concerning
subscribers and their use of Facebook, such as account access information, transaction
information, and other account information.

INFORMATION TO BE SEARCHED AND THINGS TO BE SEIZED

50. Pursuant to Title 18, United States Code, Section 2703(g), this application
and affidavit for a search warrant seeks authorization to permit Facebook, and their
representatives and employees, to assist agents in the execution of these warrants. Once
issued, the search warrants will be presented to Facebook with direction that it identify
the account described in Attachment A, as well as other subscriber and log records
associated with the SUBJECT ACCOUNT, as set forth in Attachment B.

51. | The search warrants will direct Facebook to create an exact copy of the
specified account and records.

52. _ I, and/or other law enforcement personnel will thereafter review the copy of
the electronically stored data, and identify from among that content those items that come

within the items identified in Section II to Attachment B, for seizure.

JACUS AFFIDAVIT - 15 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
USAO #2019R00380 SEATTLE, WASHINGTON 98101

(206) 553-7970
 

Oo Oo ND HD A BP WW NO

NY NO NY NH NH WH ND NY NO KF HK HF KF S&S PF FF KF
oS KN OH BF WHY NY —& COC OO SFA HD HH FP WD NY KF &

 

 

Case 3:19-mj-05233-DWC Document1 Filed 11/20/19 Page 17 of 22

53. Analyzing the data contained in the forensic image may require special
technical skills, equipment, and software. It could also be very time-consuming.
Searching by keywords, for example, can yield thousands of “hits,” each of which must
then be reviewed in context by the examiner to determine whether the data is within the
scope of the warrant. Merely finding a relevant “hit” does not end the review process.
Keywords used originally need to be modified continuously, based on interim results.
Certain file formats, moreover, do not lend themselves to keyword searches, as keywords,
search text, and many common e-mail, database and spreadsheet applications do not store
data as searchable text. The data may be saved, instead, in proprietary non-text format.
And, as the volume of storage allotted by service providers increases, the time it takes to
properly analyze recovered data increases, as well. Consistent with the foregoing,
searching the recovered data for the information subject to seizure pursuant to this
warrant may require a range of data analysis techniques and may take weeks or even
months. All forensic analysis of the data will employ only those search protocols and
methodologies reasonably designed to identify and seize the items identified in Section II
of Attachment B to the warrant.

54. Based on my experience and training, and the experience and training of
other agents with whom I have communicated, it is necessary to review and seize a variety
of messenger communications, chat logs, files, payment records and documents, that
identify any users of the SUBJECT ACCOUNT and communications sent or received in
temporal proximity to incriminating messages that provide context to the incriminating
communications.

CONCLUSION

55. Based on the facts set forth in this affidavit, there is probable cause to believe
that Wilke, Williams, and potentially other co-conspirators have committed conspiracy in
violation of 18 U.S.C. § 371; theft of public property in violation of 18 U.S.C. § 641;
depredation of public property in violation of 18 U.S.C. § 1361; trafficking in unlawfully
harvested timber in violation of the Lacey Act, 16 U.S.C. §§ 3372(a)(1) and 3373(d);

JACUS AFFIDAVIT - 16 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
USAO #2019R00380 SEATTLE, WASHINGTON 98101

(206) 553-7970
 

o fo nN DBD UO SF WH NO

wo bP HO KH HO HL HN BL Dw iw owe oe ee ee ee
oo tN KN ON RP WY NO KB CO FO FA HD A Ph WW YH —-| CS

 

 

Case 3:19-mj-05233-DWC Document1 Filed 11/20/19 Page 18 of 22

setting timber afire in violation of 18 U.S.C. § 1855; using fire in furtherance of a felony
in violation of 18 U.S.C. § 844(h)(1); and making false statements in violation of 18 U.S.C.
§ 1001.

56. Based on the forgoing, I request that the Court issue the proposed search
warrants. This Court has jurisdiction to issue the requested warrants because it is “a court
of competent jurisdiction” as defined by 18 U.S.C. § 2711. 18 U.S.C. §§ 2703(a), (b)(1)(A)
& (c)(1)(A). Specifically, the Court is “a district court of the United States . . . that - has
jurisdiction over the offense being investigated.” 18 U.S.C. § 2711(3)(A)(i). Pursuant to
18 U.S.C. § 2703(g), the presence of a law enforcement officer is not required for the
service or execution of this warrant. Accordingly, by this Affidavit and Warrant, I seek
authority for the government to search all of the items specified in Section I, Attachment
B, and specifically to seize all of the data, documents and records that are identified in

Section II to that same Attachment.

Aan.

David Jacus
Law Enforcement Officer, USFS

 

The above-named agent provided a sworn statement attesting to the truth of the
contents of the foregoing affidavit by telephone on this 20 4" _ day of November, 2019.

Chu tk

THE HONORABLE DAVID W. CHRISTEL
United States Magistrate Judge

JACUS AFFIDAVIT - 17 Joe See Ae
TEWART STREET, SUITE
USAO #2019R00380 SEATILE, WASHINGTON 58101
(206) 553-7970
Co eo NID A FF WD NY

NY NO NH WHO ND WYN NY NN NO - —| | | KF HF FEF S| KS eR
oo SD HN ON Hh WH NYO KH COS Oo fH IT HD TH FP WW NY KF &

 

 

Case 3:19-mj-05233-DWC Document1 Filed 11/20/19 Page 19 of 22

ATTACHMENT A

The electronically stored data, information, and communications contained in,
related to, and associated with, including all preserved data associated with Facebook, Inc.
account cassie.jean.bebereia (the “SUBJECT ACCOUNT”), as well as all other subscriber
and log records associated with the accounts, which are located at premises owned,
maintained, controlled or operated by Facebook, Inc. a social media application provider

headquartered at 1601 Willow Road, Menlo Park, California, 94025.

ATTACHMENT A - 1 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
USAO #2019R00380 SEATTLE, WASHINGTON 98101

(206) 553-7970
 

Co fe HN HD HH FF WY NO —

NO NO WH NH ND WH WD NN NO KH — HF FE = =| ES
eo KD AO A BR BR NO KH CD OO Fe AIT HD HH Bh WD NY KF &

 

 

Case 3:19-mj-05233-DWC Document1 Filed 11/20/19 Page 20 of 22

ATTACHMENT B

Particular Things to be Seized

I. Information to be disclosed by Facebook

To the extent that the information described in Attachment A is within the
possession, custody, or control of Facebook Inc. (“Facebook”), regardless of whether such
information is located within or outside of the United States, including any messages,
records, files, logs, or information that have been deleted but are still available to Facebook,
or have been preserved pursuant to a request made under 18 U.S.C. § 2703(f), Facebook is
required to disclose the following information to the government for the SUBJECT
ACCOUNT listed in Attachment A:

(a) All contact and personal identifying information, including for user IDs: full
name, user identification number, birth date, gender, contact e-mail
addresses, physical address (including city, state, and zip code), telephone
numbers, screen names, websites, and other personal identifiers.

(b) All activity logs for the account and all other documents showing the user’s
posts and other Facebook activities;

(c) All photos and videos uploaded by that user ID and all photos and videos
uploaded by any user that have that user tagged in them, including
Exchangeable Image File (“EXIF”) data and any other metadata associated
with those photos and videos;

(d) All records or other information regarding the devices and internet browsers
associated with, or used in connection with, that user ID, including the
hardware model, operating system version, unique device identifiers, mobile
network information, and user agent string;

(e) All other records and contents of communications and messages made or
received by the user, including all Messenger activity, private messages, chat
history, video and voice calling history, and pending “Friend” requests;

(f) — All “check ins” and other location information;

ATTACHMENT B - | UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
USAO #2019R00380 SEATTLE, WASHINGTON 98101

(206) 553-7970
 

oOo fe NIN HD vA ff W NY

BO NO HO WH NY NH HM HV KMD HH —|—  —_— — S| | S| S| —| =
oN NN ON Se WO HY KH CS OO CH THD A FR WW NY KH CO

 

 

Case 3:19-mj-05233-DWC Document1 Filed 11/20/19 Page 21 of 22

(g) All IP logs, including all records of the IP addresses that logged into the
account;

(h) All information about the Facebook pages that the account is or was a “fan”
of;

(i) All past and present lists of friends created by the account;

(j) | All records of Facebook searches performed by the account;

(k) All privacy settings and other account settings, including privacy settings for
individual Facebook posts and activities, and all records showing which
Facebook users have been blocked by the account;

() ~— All records pertaining to communications between Facebook and any person
regarding the user or the user’s Facebook account, including contacts with
support services and records of actions taken.

Facebook is hereby ordered to disclose the above information to the government

within 14 days of service of this warrant.

Il. Information to be seized by the government

All information described above in Section I that constitutes fruits, evidence and
instrumentalities of violations of 18 U.S.C. § 371, 18 U.S.C. § 641, 18 U.S.C. § 1361, 16
US.C. §§ 3372(a)(1) and 3373(d), 18 U.S.C. § 1855; 18 U.S.C. § 844(h)(1), and 18 U.S.C.
§ 1001, since April 1, 2018, limited to the following:

e All information relating to logging, timber poaching, chain saws, trips into any
United States national forests, and the possession, transportation, storage, or sale of
timber, including maple wood;

e All information relating to forest fires or arson, and particularly to the “Maple Fire”
that began in the Elk Lake area of the Olympic National Forest on August 4, 2018;

e All communications with or relating to Alan Richert, Shawn Williams, Lucas

Chapman, Jason Roberts, Sondra Palafox, Samuel Davies, and Marty Thompson;

ATTACHMENT B - 2 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
USAO #2019R00380 SEATTLE, WASHINGTON 98101

(206) 553-7970
 

Oo fo yD DH A BP WH NO

NO NO WH NH NY WH NY NN NYO HH KF HF HF Fe S| OR RS
CN DN UW BP WD NY KH CO HO RBH HD WT BP WN KF S&S

 

 

Case 3:19-mj-05233-DWC Document1 Filed 11/20/19 Page 22 of 22

e All communications relating to Justin Wilke’s locations between April and

September 2018;

e All communications relating to Justin Wilke’s and Cassie Bebereia’s whereabouts

between August and December 2018;

e All photographs of Justin Wilke between April 2018 and September 2018;

e Evidence indicating the Facebook account owner’s or Justin Wilke’s state of mind
as it relates to the crimes under investigation;

e Evidence of Justin Wilke’s appearance from June-August 2018;

e Evidence showing what type of dog, if any, Justin Wilke or Cassie Bebereia had in

2018; and

e Evidence bearing on the identity of the person(s) who created or used the user ID,
including records that help reveal the whereabouts of such person(s).

This warrant authorizes a review of electronically stored information,
communications, other records and information disclosed pursuant to this warrant in order
to locate evidence, fruits, and instrumentalities described in this warrant. The review of
this electronic data may be conducted by any government personnel assisting in the
investigation, who may include, in addition to law enforcement officers and agents,
attorneys for the government, attorney support staff, and technical experts. Pursuant to this
warrant, the FBI may deliver a complete copy of the disclosed electronic data to the custody

and control of attorneys for the government and their support staff for their independent

review.
ATTACHMENT B - 3 UNITED STATES ATTORNEY
USAO #2019R00380 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
